Citation Nr: 1617203	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as due to an undiagnosed illness.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February to June 1970 and from November 1990 to May 1991.  He also had additional unverified U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a kidney disorder (which was characterized as an undiagnosed illness manifested by kidney disorder with high creatinine levels (now claimed as acute nephrotic syndrome, idiopathic membranous glomerulonephritis with complications of pulmonary emboli).  The RO also denied a claim of entitlement to a TDIU due exclusively to service-connected disabilities.  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in March 2011.  A Travel Board hearing was held at the RO in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

In July 2014, the Board reopened the Veteran's previously denied claim of service connection for a kidney disorder (which was characterized as an undiagnosed illness and/or as acute nephrotic syndrome and membranous glomerulonephritis with complications of pulmonary emboli) and denied this claim on the merits.  The Board also remanded the Veteran's TDIU claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examinations to determine the impact of his service-connected disabilities on his employability.  The requested examinations occurred in October 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in a December 2014 Supplemental Statement of the Case (SSOC), the AOJ adjudicated separate increased rating claims for the Veteran's service-connected symptoms of periodic limb movements, intermittent pruritic rash, major depressive disorder, chronic fatigue syndrome, and undiagnosed illness manifested by mouth and throat lesions.  The AOJ apparently concluded that this was required in order to comply with the Board's July 2014 remand directives.  This was error as none of these claims was on appeal to the Board.  The Board notes in this regard that no appeal was initiated of the December 2014 SSOC with regard to the 5 increased rating claims adjudicated in that rating action.  Accordingly, none of these issues currently are before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

In September 2015, the Veteran, through his attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") seeking that part of the Board's July 2014 decision which denied the Veteran's claim of service connection for a kidney disorder be set aside and remanded.  The Court granted the Joint Motion later in September 2015, setting aside and remanding that part of the Board's July 2014 decision which denied the Veteran's claim of service connection for a kidney disorder on the merits.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran served in the southwest Asia theater of operations during the Persian Gulf War.

2.  The record evidence is in relative equipoise as to whether the Veteran's reported in-service exposure to environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War caused his current kidney disorder.

3.  Service connection currently is in effect for symptoms of periodic limb movements and myoclonus, evaluated as 50 percent disabling effective July 21, 1997, major depressive disorder, evaluated as 50 percent disabling effective May 21, 2009, symptoms of intermittent pruritic rash, evaluated as 30 percent disabling effective June 6, 1994, chronic fatigue syndrome, evaluated as 20 percent disabling effective April 10, 1998, and an undiagnosed illness manifested by lesions in the mouth and throat, evaluated as 10 percent disabling effective January 11, 1999; the Veteran's combined disability evaluation for compensation is 90 percent effective May 21, 2009.

4.  Resolving any reasonable doubt in the Veteran's favor, the record evidence indicates that he is precluded from securing or maintaining substantially gainful employment solely by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a kidney disorder, due to in-service exposure to environmental hazards, have been met.  38 U.S.C.A. §§ 1110, 1116, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

2.  The criteria for a TDIU due exclusively to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for a kidney disorder and entitlement to a TDIU, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection Claim

The Veteran contends that he incurred a kidney disorder during active service.  He specifically contends that in-service exposure to environmental hazards while he was deployed to the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his current kidney disorder.  He alternatively contends that his current kidney disorder is related to active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including calculi of the kidney, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because a kidney disorder other than calculi of the kidney (or kidney stones) is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), and because the record evidence does not indicate that the Veteran has been diagnosed as having or treated for kidney stones, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's reported in-service exposure to environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War caused his current kidney disorder.  As will be discussed below, there is evidence both in support of and against the Veteran's assertion that his exposure to environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his kidney disorder.  The Board notes initially that the Veteran's service personnel records confirm that he served in the southwest Asia theater of operations during the Persian Gulf War; thus, he is considered a "Persian Gulf Veteran."  See 38 C.F.R. § 3.317(a)(1)(i).  The Veteran has contended that he was exposed to a variety of environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War which caused or contributed to his current kidney disorder.

The evidence against the Veteran's claim of service connection for kidney disorder includes an opinion dated in January 2010 from a VA clinician in which this clinician opined that the Veteran's kidney disorder (which was diagnosed as glomerulonephritis/nephrotic syndrome) was not caused by his in-service exposure to sarin gas.  The rationale for this opinion was a review of relevant medical literature.  In a February 2010 addendum to this opinion, the VA clinician also opined that it was less likely than not that the Veteran's kidney disorder was caused by his reported in-service ingestion of pyridostigmine bromide (a toxic chemical).  The rationale for this addendum opinion again was a review of relevant medical literature.

The Board notes that, in a January 2011 opinion, a different VA clinician opined that it was less likely than not that the Veteran's acknowledged exposure to environmental hazards, other than volatile hydrocarbons and organic solvents, while deployed to the southwest Asia theater of operations during the Persian Gulf War caused his kidney disorder (which was diagnosed as nephrotic syndrome due to membranous glomerulonephritis).  The rationale for this opinion was that "volatile hydrocarbons and organic solvents have been sometimes associated with [membranous glomerulonephritis]; however, I was unable to find any epidemiological links to other potential environmental hazards and [membranous glomerulonephritis]."  This opinion suggests that, although the January 2011 VA clinician conceded that the Veteran likely was exposed to volatile hydrocarbons and organic solvents during active service, and although such exposure was "sometimes associated with" the Veteran's kidney disorder (diagnosed as membranous glomerulonephritis), she still concluded that it was less likely than not that the Veteran's in-service exposure to other environmental hazards while on active service in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his kidney disorder.  The January 2011 VA clinician further concluded that, because the Veteran did not have chronic exposure to volatile hydrocarbons and organic solvents, his conceded in-service exposure these toxic substances did not cause his membranous glomerulonephritis.

In contrast, the evidence in support of the Veteran's contention that in-service exposure to environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his kidney disorder includes a competent medical opinion dated in April 2010 from H.M., M.D., the Veteran's treating nephrologist (or kidney specialist).  Dr. H.M. opined that it was at least as likely as not that the Veteran's in-service exposure to environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his kidney disorder (which was diagnosed as membranous glomerulonephritis).  Dr. H.M. stated that membranous glomerulonephritis "is often an idiopathic disease but...can be caused by exposure to environmental toxins."  

There also is an opinion from P.S., M.D., a private nephrologist (or kidney specialist) dated in June 2012 which supports granting the Veteran's claim of service connection for a kidney disorder.  The Board notes here that both parties to the Joint Motion criticized the Board for not discussing the June 2012 opinion from Dr. P.S. in its July 2014 decision and for relying instead on the January 2011 opinion from the VA clinician as support for denying the Veteran's claim.  See Joint Motion for Partial Remand ("Joint Motion") dated September 21, 2015, at pp. 2-3.  Given the concerns raised in the Joint Motion, the Board will discuss the opinion from Dr. P.S. here.  

In his June 2012 opinion, Dr. P.S. stated that he was asked to review the Veteran's medical records and "comment on the potential link between his diagnosis of membranous nephropathy and exposures to infectious and toxic agents" during his active service.   Dr. P.S. also stated, "In many cases, membranous nephropathy can be associated with...exposure to toxic substances and medications.  These substances includes agents that [the Veteran] was exposed to during his military tours."  Dr. P.S. concluded, "It is the cumulative effect of these toxins and agents on a person with a genetic predisposition to a disease like membranous nephropathy that can ultimately lead to the development of the disease itself."

The Board notes in this regard that the Veteran essentially has contended throughout the appeal period that it was the "cumulative effect" of his in-service exposure to environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War which caused his subsequent development of a kidney disorder.  The opinion provided by Dr. P.S. directly supports the Veteran's assertions as to this aspect of his appeal.

Additionally, in December 2015, Dr. A.A. submitted a positive and probative medical opinion.  He stated that it was more likely than not that the Veteran's membranous glomerulonephritis (MGN) is secondary to his exposure to chemicals and toxins while he served in the Gulf War.  He provided extensive reasons and bases for his opinion, including addressing the negative opinions of record.

The Veteran has contended throughout the pendency of this appeal that his in-service exposure to environmental hazards caused or contributed to his kidney disorder.  The evidence is at the very lease in relative equipoise as to whether there is an etiological link between a kidney disorder and in-service exposure to environmental hazards.  On the one hand, different VA clinicians opined in January 2010 and in January 2011 that it was less likely than not that the Veteran's in-service exposure to environmental hazards (which they conceded) caused or contributed to his kidney disorder (which was diagnosed as membranous glomerulonephritis).  On the other hand, the Veteran has presented competent medical evidence of an etiological link between his kidney disorder and his in-service exposure to environmental hazards while deployed to the southwest Asia theater of operations in the Persian Gulf War in the April 2010 opinion from Dr. H.M., the Veteran's treating nephrologist, and the June 2012 opinion from Dr. P.S.  The Board finds it highly significant that all of the medical opinions of record appear to concede that the Veteran was exposed to environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War.  It also appears that these opinions differ as to the chronicity of the Veteran's conceded in-service exposure to environmental hazards and whether such exposure caused or contributed to his kidney disorder.  The Board notes in this regard that it is not clear how the January 2011 VA clinician concluded that the Veteran lacked chronic exposure to in-service environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War.  In contrast, Dr. P.S. suggested in his opinion that it was the "cumulative effect" of such exposure rather than the chronicity of such exposure that resulted in the development of the Veteran's kidney disorder following service.  Also, the Board notes the December 2015 probative opinion from Dr. A.A. who related the Veteran's kidney disease to service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposure to environmental hazards while deployed to the southwest Asia theater of operations during the Persian Gulf War and his subsequent development of a kidney disorder.  38 U.S.C.A. §§ 1110, 5107(b); 3.102, 3.303(d).  Accordingly, the criteria for establishing service connection on a direct basis for a kidney disorder, as due to in-service exposure to environmental hazards, have been met.

TDIU

The Veteran also contends that he is entitled to a TDIU.  He specifically contends that his service-connected disabilities, in combination, preclude him from securing or maintaining a substantially gainful occupation.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's TDIU claim.  The Veteran contends that his service-connected disabilities, in combination, preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  The Board agrees.  The Board notes initially that service connection currently is in effect for symptoms of periodic limb movements and myoclonus, evaluated as 50 percent disabling effective July 21, 1997, major depressive disorder, evaluated as 50 percent disabling effective May 21, 2009, symptoms of intermittent pruritic rash, evaluated as 30 percent disabling effective June 6, 1994, chronic fatigue syndrome, evaluated as 20 percent disabling effective April 10, 1998, and an undiagnosed illness manifested by lesions in the mouth and throat, evaluated as 10 percent disabling effective January 11, 1999; the Veteran's combined disability evaluation for compensation is 90 percent effective May 21, 2009.  Thus, the Veteran meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2015).

The record evidence also supports granting a TDIU.  It shows that, although the Veteran was self-employed at a business that he ran with his wife, he is no longer able to continue working as a result of increasing symptomatology attributable to his service-connected disabilities.  For example, the Veteran's wife reported on a November 2009 VA Form 21-4192 that the Veteran had lost "85%" of his work time as a self-employed polygraph examiner in the previous 12 months due to his disability.  In a November 2009 letter, the Veteran's wife stated that the Veteran's self-employment had been "profoundly affected" by his kidney disorder (which is now service-connected).  She stated that the Veteran's illnesses related to his kidney disorder had caused him to miss "many days" of work and had required her to change her work schedule as well.  A February 2010 VA Form 21-4192 indicated that the Veteran also had worked as a probation/parole officer for 20 years between 1995 and when he retired in 2005.  

The medical evidence shows that, following VA mental disorders examination in November 2009, the VA clinician stated that the Veteran had reported that "he is getting to the point where the depression, at least presently, is severe enough that he had little interest in continuing with his business."  This clinician also opined that the Veteran's service-connected major depressive disorder, by itself, "does not preclude all work."

The Veteran testified at his June 2012 Board hearing that, following his diagnosis of a kidney disorder, his business "went downhill quite a bit."  He also testified that he had missed multiple business appointments during the active phase of his kidney disorder.  He testified further that he had sold the business in 2010 because he knew that he could not continue working due to the severity of his kidney disorder (which is now service-connected).  See Board hearing transcript dated June 26, 2012, at pp. 11.

Following VA mental disorders Disability Benefits Questionnaire (DBQ) in October 2014, the VA examiner stated:

[The Veteran] has reduced functioning due to his depression.  While he is capable of completing simple tasks in a timely manner, his stress tolerance is reduced.  He would do best at work where he need not make numerous decisions or need to respond to frequent changes in the workplace.  He is able to understand, remember, and carry out simple directions but likely would be inconsistent if faced with detailed or complex instructions.  He has reduced energy and motivations suggesting that work pace would be reduced.  He would do best at work where he was allowed time to rest.  He is able to maintain the brief and superficial contact with others needed for low skilled work.

Following VA chronic fatigue syndrome DBQ in October 2014, the VA examiner concluded that the Veteran's service-connected chronic fatigue syndrome had resolved and he would be capable of performing sedentary and non-sedentary employment tasks "if he wished to do so."

In summary, the evidence suggests that the Veteran is precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected disabilities.  Although the Veteran initially contended when he filed his TDIU claim that only his service-connected major depressive disorder caused or contributed to his unemployability, his subsequent lay statements and Board hearing testimony suggest that he now asserts that all of his service-connected disabilities, in combination, preclude his employability.  The record evidence supports the Veteran's assertions regarding his unemployability.  It clearly shows that, beginning in approximately 2009, the Veteran had to reduce his work time as a polygraph examiner significantly as a result of worsening symptomatology attributable to his service-connected kidney disorder.  Following VA mental disorders DBQ in October 2014, the VA examiner concluded that the Veteran's worsening service-connected major depressive disorder also had reduced his functioning, increased his stress level, and essentially rendered him incapable of performing anything but low skilled work.  The Board finds it reasonable to conclude that, although the VA examiner found in October 2014 that the Veteran might have been capable of performing low skilled work, the bases for such findings were insufficient.  Although a different VA examiner subsequently concluded in October 2014 that the Veteran would be capable of performing sedentary and non-sedentary employment tasks "if he wished to do so," this examiner's opinion is considered less than probative because it does not account for the fact that the Veteran had been self-employed for many years as a polygraph examiner and had to reduce his work hours due to worsening service-connected kidney disorder symptomatology beginning in 2009.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due exclusively to service-connected disabilities have been met.


ORDER

Entitlement to service connection for a kidney disorder, due to in-service exposure to environmental hazards, is granted.

Entitlement to a TDIU due exclusively to service-connected disabilities is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


